Exhibit 10.5

SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of October 24, 2011 (as amended, supplemented
or otherwise modified from time to time in accordance with the provisions
hereof, this "Agreement"), made by and among Coupon Express, Inc., a Nevada
corporation (the "Grantor"), in favor of the Lead Purchaser, as collateral agent
for the Purchasers (each a “Secured Party”, and collectively, the "Secured
Parties") under that certain Cumulative Convertible Senior Note and Warrant
Purchase Agreement (the “Purchase Agreement”). Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Purchase Agreement.

WHEREAS, pursuant to the Purchase Agreement, the Secured Parties have made loans
and other extensions of credit to the Grantor (the "Loans"), evidenced by those
certain Cumulative Convertible Senior Notes of even date herewith (as amended,
supplemented or otherwise modified from time to time, the "Senior Notes") made
by the Grantor and payable to the order of the Secured Parties.; and

WHEREAS, it is a condition to the obligations of the Secured Parties to make the
Loans under the Senior Notes that the Grantor (a) grant a first priority
security interest in the Collateral (as defined below) in favor of the Lead
Purchaser, for its benefit and the benefit of the Secured Parties, to secure the
payment and performance of all of the Secured Obligations and (b) execute and
deliver this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.                   Definitions.

(a)                 Unless otherwise specified herein, all references to
Sections and Schedules herein are to Sections of this Agreement.

(b)                Unless otherwise defined herein, terms used herein that are
defined in the UCC shall have the meanings assigned to them in the UCC. However,
if a term is defined in Article 9 of the UCC differently than in another Article
of the UCC, the term has the meaning specified in Article 9.

(c)                 For purposes of this Agreement, the following terms shall
have the following meanings:

"Collateral" has the meaning set forth in Section 2.

"Event of Default" has the meaning set forth in the Senior Notes.



--------------------------------------------------------------------------------

 
 

"First Priority" means, with respect to any lien and security interest purported
to be created in any Collateral pursuant to this Agreement, such lien and
security interest is the most senior lien and security interest to which such
Collateral is subject.

"Lead Purchaser" means the Purchaser who holds a majority of the outstanding
principal balance of the Senior Notes at the date hereof. If at any time, such
Purchaser does not hold a majority of the outstanding principal balance of the
Senior Notes, the Purchaser who at that time does hold the majority of the then
outstanding principal balance of the Senior Notes shall automatically become the
Lead Purchaser and succeed to the role of the Lead Purchaser as Collateral Agent
hereunder.

"Perfection Certificate" has the meaning set forth in Section 5.

.

"Proceeds" means "proceeds" as such term is defined in section 9-102 of the UCC
and, in any event, shall include, without limitation, all dividends or other
income from the Collateral, collections thereon or distributions with respect
thereto.

"Secured Obligations" has the meaning set forth in Section 3.

.

"Transaction Documents" means this Agreement, the Investors' Rights Agreement,
the Security Agreement, the Subordination Agreement, the Senior Notes, the
Warrants, the Restated Certificate and all other documents and agreements
executed in connection with the transactions contemplated thereunder.

"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the laws of any other state govern the method or
manner of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code as in effect from time to time in such
state.

2.                   Grant of Security Interest. The Grantor hereby pledges and
grants to the Lead Purchaser, for its benefit and the benefit of the Secured
Parties, and hereby creates a continuing First Priority lien and security
interest in favor of the Lead Purchaser, for its benefit and the benefit of the
Secured Parties, in and to all of its right, title and interest in and to all
property and rights of the Grantor, wherever located, whether now existing or
hereafter from time to time arising or acquired (collectively, the
"Collateral"), including but not limited to the following:

(a)                 all of its Accounts;

(b)                all Real Property and Fixtures;

(c)                 all of its Commercial Tort Claims;

(d)                all of its Deposit Accounts;



--------------------------------------------------------------------------------

 
 

(e)                 all of its General Intangibles and all recourse,
indemnification, repurchase and other rights of the Grantor thereunder);

(f)                  all Goods, including, without limitation, Inventory and
Equipment;

(g)                 all of its Investment Property (including all of its
Securities and Securities Accounts);

(h)                 all of letters of credit, Letter-of-Credit Rights,
Instruments, Promissory Notes and Chattel Paper (including electronic chattel
paper and tangible Chattel Paper);

(i)                   all contracts, contract rights, Chattel Paper, Instruments
and Documents of the Grantor;

(j)                  all rights, claims or choses in action of the Grantor;

(k)                all of the Grantor’s interest in insurance policies and bonds
held by the Grantor (whether singly or jointly);

(l)                   all money or other assets of the Grantor that now or
hereafter come into the possession, custody, or control of the Secured Parties;

(m)               all of the Grantor’s books and records (including customer
lists, credit files, computer print outs, and other computer materials and
records of the Grantor) pertaining to the Collateral;

(n)                 all accessions to, substitutions for and all replacements,
products and cash and non-cash proceeds of (a) through (m) above, including
proceeds of and unearned premiums with respect to insurance policies insuring
any of the Collateral; and

(o)                the Proceeds and products, whether tangible or intangible, of
any of the foregoing, including proceeds of insurance covering any or all of the
foregoing, and any and all Accounts, books and records, Deposit Accounts,
Equipment, Fixtures, General Intangibles, Inventory, Investment Property,
Negotiable Collateral, Supporting Obligations, money, or other real or personal,
tangible or intangible Property resulting from the sale, exchange, collection,
or other disposition of any of the foregoing, or any portion thereof or interest
therein, and the proceeds thereof; together with all assets and interests in
assets and proceeds thereof now owned or hereafter acquired by the Secured
Parties in or upon which a lien is granted under any of the Transaction
Documents.

3.                   Secured Obligations. The Secured Parties’ security interest
in the Collateral shall secure the payment and performance of the following (all
such obligations, liabilities, sums and expenses set forth in this Section 3
being herein collectively called the "Secured Obligations"):



--------------------------------------------------------------------------------

 
 

(a)                 the obligations of the Grantor from time to time arising
under the Senior Note, this Agreement, the other Transaction Documents or
otherwise with respect to the due and punctual payment of (i) the principal of
and premium, if any, and interest on the Loans (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
costs, attorneys' fees and disbursements, reimbursement obligations, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Grantor under the
Senior Note, this Agreement, the other Transaction Documents or otherwise; and

(b)                all other agreements, duties, indebtedness, obligations and
liabilities of any kind of the Grantor under, out of, or in connection with the
Senior Note, this Agreement, the other Transaction Documents or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether now existing or hereafter arising, whether evidenced by a note
or other writing, whether allowed in any bankruptcy, insolvency, receivership or
other similar proceeding, whether arising from an extension of credit, issuance
of a letter of credit, acceptance, loan, guaranty, indemnification or otherwise,
and whether direct or indirect, absolute or contingent, due or to become due,
primary or secondary, or joint or several.

4.                   Perfection of Security Interest and Further Assurances.

(a)                 The Grantor shall, from time to time, as may be required by
the Secured Parties with respect to all Collateral, take all actions as may be
requested by the Lead Purchaser to perfect the security interest of the Secured
Party in the Collateral, including, without limitation, with respect to all
Collateral over which control may be obtained within the meaning of sections
8-106, 9-104, 9-105, 9-106 and 9-107 of the UCC, section 201 of the federal
Electronic Signatures in Global and National Commerce Act and, as the case may
be, section 16 of the Uniform Electronic Transactions Act, as applicable. The
Grantor shall take all actions as may be requested from time to time by the Lead
Purchaser so that control of such Collateral is obtained and at all times held
by the Lead Purchaser, for its benefit and the benefit of the Secured Parties.
All of the foregoing shall be at the sole cost and expense of the Grantor.

(b)                The Grantor hereby irrevocably authorizes the Lead Purchaser
at any time and from time to time to file in any relevant jurisdiction any
financing statements and amendments thereto that contain the information
required by Article 9 of the UCC of each applicable jurisdiction for the filing
of any financing statement or amendment relating to the Collateral, including
any financing or continuation statements or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting



--------------------------------------------------------------------------------

 

 
 



the security interest granted by the Grantor hereunder, without the signature of
the Grantor where permitted by law, including the filing of a financing
statement describing the Collateral as all assets now owned or hereafter
acquired by the Grantor, or words of similar effect. The Grantor agrees to
provide all information required by the Secured Parties pursuant to this Section
promptly to the Secured Parties upon the request of the Lead Purchaser.

(c)                 The Grantor hereby further authorizes the Lead Purchaser to
file with the United States Patent and Trademark Office and the United States
Copyright Office (and any successor office and any similar office in any state
of the United States or in any other country) this Agreement and other documents
for the purpose of perfecting, confirming, continuing, enforcing or protecting
the security interest granted by the Grantor hereunder, without the signature of
the Grantor where permitted by law.

(d)                If the Grantor shall at any time hold or acquire any
certificated securities, Promissory Notes, tangible Chattel Paper, negotiable
documents or warehouse receipts relating to the Collateral, the Grantor shall
indorse, assign and deliver the same to the Lead Purchaser, accompanied by such
instruments of transfer or assignment duly executed in blank as the Lead
Purchaser may from time to time specify.

(e)                 If any Collateral is at any time in the possession of a
bailee, the Grantor shall promptly notify the Secured Parties thereof and, at
the Lead Purchaser 's request and option, shall promptly obtain an
acknowledgment from the bailee, in form and substance satisfactory to the Lead
Purchaser, that the bailee holds such Collateral for the benefit of the Lead
Purchaser and the bailee agrees to comply, without further consent of the
Grantor, at any time with instructions of the Lead Purchaser as to such
Collateral.

(f)                  The Grantor agrees that at any time and from time to time,
at the expense of the Grantor, the Grantor will promptly execute and deliver all
further instruments and documents, obtain such agreements from third parties,
and take all further action, that may be necessary or desirable, or that the
Lead Purchaser may reasonably request, in order to perfect and protect any
security interest granted hereby or to enable the Lead Purchaser to exercise and
enforce its rights and remedies hereunder, for its benefit and the benefit of
the Secured Parties) or under any other agreement with respect to any
Collateral.

5.                   Representations and Warranties. The Grantor represents and
warrants as follows:

(a)                 It has previously delivered to the Lead Purchaser a
certificate signed by the Grantor and entitled "Perfection Certificate"
("Perfection Certificate"), and that: (i) the Grantor's exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof, (ii)
the Grantor is an organization of the type, and is organized in the
jurisdiction, set forth in the Perfection Certificate, (iii) the Perfection
Certificate accurately sets forth the Grantor's organizational identification
number (or accurately

 



--------------------------------------------------------------------------------

 
 

states that the Grantor has none), the Grantor's place of business (or, if more
than one, its chief executive office), and its mailing address, (iv) all other
information set forth on the Perfection Certificate relating to the Grantor is
accurate and complete and (v) there has been no change in any such information
since the date on which the Perfection Certificate was signed by the Grantor.

(b)                All information set forth on the Perfection Certificate
relating to the Collateral is accurate and complete and there has been no change
in any such information since the date on which the Perfection Certificate was
signed by the Grantor.

(c)                 None of the Collateral constitutes, or is the proceeds of,
"farm products" as defined in section 9-102(a)(34) of the UCC. None of the
account debtors or other persons obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or like
federal, state or local statute or rule in respect of such Collateral. The
Grantor has at all times operated its business in compliance with all applicable
provisions of the federal Fair Labor Standards Act, as amended, and with all
applicable provisions of federal, state and local statutes and ordinances
dealing with the control, shipment, storage or disposal of hazardous materials
or substances.

(d)                At the time the Collateral becomes subject to the lien and
security interest created by this Agreement, the Grantor will be the sole,
direct, legal and beneficial owner thereof, free and clear of any lien, security
interest, encumbrance, claim, option or right of others except for the security
interest created by this Agreement.

(e)                 The pledge of the Collateral pursuant to this Agreement
creates a valid and perfected First Priority security interest in the
Collateral, securing the payment and performance when due of the Secured
Obligations.

(f)                  It has full power, authority and legal right to borrow the
Loans and pledge the Collateral pursuant to this Agreement.

(g)                 Each of this Agreement and the Senior Notes has been duly
authorized, executed and delivered by the Grantor and constitutes a legal, valid
and binding obligation of the Grantor enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors' rights generally and subject to
equitable principles (regardless of whether enforcement is sought in equity or
at law).

(h)                 No authorization, approval, or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the borrowing of the Loans and the pledge by the Grantor of the
Collateral pursuant to this Agreement or for the execution and delivery of the
Senior Notes and this Agreement by the Grantor or the performance by the Grantor
of its obligations thereunder.



--------------------------------------------------------------------------------

 
 

(i)                   The execution and delivery of the Senior Notes and this
Agreement by the Grantor and the performance by the Grantor of its obligations
thereunder, will not violate any provision of any applicable law or regulation
or any order, judgment, writ, award or decree of any court, arbitrator or
governmental authority, domestic or foreign, applicable to the Grantor or any of
its property, or the organizational or governing documents of the Grantor or any
agreement or instrument to which the Grantor is party or by which it or its
property is bound.

(j)                  The Grantor has taken all action required on its part for
control (as defined in sections 8-106, 9-104, 9-105, 9-106 and 9-107 of the UCC,
[section 201 of the federal Electronic Signatures in Global and National
Commerce Act and, as the case may be, section 16 of the Uniform Electronic
Transactions Act,] as applicable) to have been obtained by the Lead Purchaser,
for its benefit and the benefit of the Secured Parties, over all Collateral with
respect to which such control may be obtained pursuant to the UCC. No person
other than the Lead Purchaser has control or possession of all or any part of
the Collateral.

6.                   Voting, Distributions and Receivables.

(a)                 The Lead Purchaser agrees that unless an Event of Default
shall have occurred and be continuing, the Grantor may, to the extent the
Grantor has such right as a holder of the Collateral consisting of securities,
other Equity Interests or indebtedness owed by any obligor, vote and give
consents, ratifications and waivers with respect thereto, except to the extent
that, in the Lead Purchaser's reasonable judgment, any such vote, consent,
ratification or waiver could detract from the value thereof as Collateral or
which could be inconsistent with or result in any violation of any provision of
the Senior Notes or this Agreement, and from time to time, upon request from the
Grantor, the Lead Purchaser shall deliver to the Grantor suitable proxies so
that the Grantor may cast such votes, consents, ratifications and waivers.

(b)                The Lead Purchaser agrees that the Grantor may, unless an
Event of Default shall have occurred and be continuing, receive and retain all
dividends and other distributions with respect to the Collateral consisting of
securities, other Equity Interests or indebtedness owed by any obligor.

(c)                 If any Event of Default shall have occurred and be
continuing, the Lead Purchaser may, or at the request and option of the Lead
Purchaser the Grantor shall, notify account debtors and other persons obligated
on any of the Collateral of the security interest of the Secured Parties in any
account, chattel paper, general intangible, instrument or other Collateral and
that payment thereof is to be made directly to the Lead Purchaser.

7.                   Covenants. The Grantor covenants as follows:



--------------------------------------------------------------------------------

 

 
 

(a)                 The Grantor will not, without providing at least sixty (60)
days' prior written notice to the Lead Purchaser, change its legal name,
identity, type of organization, jurisdiction of organization, corporate
structure, location of its chief executive office or its principal place of
business or its organizational identification number. The Grantor will, prior to
any change described in the preceding sentence, take all actions reasonably
requested by the Lead Purchaser to maintain the perfection and priority of the
Secured Parties' security interest in the Collateral.

(b)                The Collateral, to the extent not delivered to the Lead
Purchaser pursuant to Section 4, will be kept at those locations listed on the
Perfection Certificate and the Grantor will not remove the Collateral from such
locations without providing at least sixty (60) days' prior written notice to
the Lead Purchaser. The Grantor will, prior to any change described in the
preceding sentence, take all actions reasonably required by the Lead Purchaser
to maintain the perfection and priority of the Secured Parties’ security
interest in the Collateral.

(c)                 The Grantor shall, at its own cost and expense, defend title
to the Collateral and the First Priority lien and security interest of the
Secured Parties therein against the claim of any person claiming against or
through the Grantor and shall maintain and preserve such perfected First
Priority security interest for so long as this Agreement shall remain in effect.

(d)                The Grantor will not sell, offer to sell, dispose of, convey,
assign or otherwise transfer, grant any option with respect to, restrict, or
grant, create, permit or suffer to exist any mortgage, pledge, lien, security
interest, option, right of first offer, encumbrance or other restriction or
limitation of any nature whatsoever on, any of the Collateral or any interest
therein, except as expressly provided for in the Senior Notes or with the prior
written consent of the Lead Purchaser.

(e)                 The Grantor will keep the Collateral in good order and
repair and will not use the same in violation of law or any policy of insurance
thereon. The Grantor will permit the Lead Purchaser, or its designee, to inspect
the Collateral at any reasonable time, wherever located.

(f)                  The Grantor will pay promptly when due all taxes,
assessments, governmental charges, and levies upon the Collateral or incurred in
connection with the use or operation of the Collateral or incurred in connection
with this Agreement.

8.                   Lead Purchaser Appointed Attorney-in-Fact. The Grantor
hereby appoints the Lead Purchaser the Grantor's attorney-in-fact, with full
authority in the place and stead of the Grantor and in the name of the Grantor
or otherwise, from time to time during the continuance of an Event of Default in
the Lead Purchaser 's discretion to take any action and to execute any
instrument which the Lead Purchaser may deem necessary or advisable to
accomplish the purposes of this Agreement (but the Lead Purchaser shall not

 



--------------------------------------------------------------------------------

 
 

be obligated to and shall have no liability to the Grantor or any third party
for failure to do so or take action). This appointment, being coupled with an
interest, shall be irrevocable. The Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof.

9.                   Lead Purchaser May Perform. If the Grantor fails to perform
any obligation contained in this Agreement, the Lead Purchaser may itself
perform, or cause performance of, such obligation, and the expenses of the Lead
Purchaser incurred in connection therewith shall be payable by the Grantor;
provided that the Lead Purchaser shall not be required to perform or discharge
any obligation of the Grantor.

10.               Reasonable Care. The Lead Purchaser shall have no duty with
respect to the care and preservation of the Collateral beyond the exercise of
reasonable care. The Lead Purchaser shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which the Lead
Purchaser accords its own property, it being understood that the Lead Purchaser
shall not have any responsibility for (a) ascertaining or taking action with
respect to any claims, the nature or sufficiency of any payment or performance
by any party under or pursuant to any agreement relating to the Collateral or
other matters relative to any Collateral, whether or not the Lead Purchaser has
or is deemed to have knowledge of such matters, or (b) taking any necessary
steps to preserve rights against any parties with respect to any Collateral.
Nothing set forth in this Agreement, nor the exercise by the Lead Purchaser of
any of the rights and remedies hereunder, shall relieve the Grantor from the
performance of any obligation on the Grantor's part to be performed or observed
in respect of any of the Collateral.

11.               Remedies Upon Default. If any Event of Default shall have
occurred and be continuing:

(a)                 The Lead Purchaser, for its benefit and the benefit of the
Secured Parties, without any other notice to or demand upon the Grantor, may
assert all rights and remedies of a secured party under the UCC or other
applicable law, including, without limitation, the right to take possession of,
hold, collect, sell, lease, deliver, grant options to purchase or otherwise
retain, liquidate or dispose of all or any portion of the Collateral. If notice
prior to disposition of the Collateral or any portion thereof is necessary under
applicable law, written notice mailed to the Grantor at its notice address as
provided in Section 15 hereof ten (10) days prior to the date of such
disposition shall constitute reasonable notice, but notice given in any other
reasonable manner shall be sufficient. So long as the sale of the Collateral is
made in a commercially reasonable manner, the Lead Purchaser may sell such
Collateral on such terms and to such purchaser(s) as the Lead Purchaser in its
absolute discretion may choose, without assuming any credit risk and without any
obligation to advertise or give notice of any kind other than that necessary
under applicable law. Without precluding any other methods of sale, the sale of
the Collateral or any portion thereof shall have been made in a commercially
reasonable



--------------------------------------------------------------------------------

 
 

manner if conducted in conformity with reasonable commercial practices of
creditors disposing of similar property. At any sale of the Collateral, if
permitted by applicable law, the Lead Purchaser and any other Secured Party may
be the purchaser, licensee, assignee or recipient of the Collateral or any part
thereof and shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold,
assigned or licensed at such sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price of the Collateral or
any part thereof payable at such sale. To the extent permitted by applicable
law, the Grantor waives all claims, damages and demands it may acquire against
the Lead Purchaser or other Secured Parties arising out of the exercise by it or
them of any rights hereunder. The Grantor hereby waives and releases to the
fullest extent permitted by law any right or equity of redemption with respect
to the Collateral, whether before or after sale hereunder, and all rights, if
any, of marshalling the Collateral and any other security for the Secured
Obligations or otherwise. At any such sale, unless prohibited by applicable law,
the Lead Purchaser and any other Secured Party or any custodian may bid for and
purchase all or any part of the Collateral so sold free from any such right or
equity of redemption. None of the Lead Purchaser, the other Secured Parties nor
any custodian shall be liable for failure to collect or realize upon any or all
of the Collateral or for any delay in so doing, nor shall it be under any
obligation to take any action whatsoever with regard thereto.

(b)                All rights of the Grantor to (i) exercise the voting and
other consensual rights it would otherwise be entitled to exercise pursuant to
Section 6(a) and (ii) receive the dividends and other distributions which it
would otherwise be entitled to receive and retain pursuant to Section 6(b),
shall immediately cease, and all such rights shall thereupon become vested in
the Lead Purchaser, for its benefit and the benefit of the Secured Parties,
which shall have the sole right to exercise such voting and other consensual
rights and receive and hold such dividends and other distributions as
Collateral.

(c)                 Any cash held by the Lead Purchaser as Collateral and all
cash Proceeds received by the Lead Purchaser in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
shall be applied in whole or in part by the Lead Purchaser to the payment of
expenses incurred by the Lead Purchaser and the other Secured Parties in
connection with the foregoing, including reasonable attorneys' fees, and the
balance of such proceeds shall be applied or set off against all or any part of
the Secured Obligations in such order as the Lead Purchaser shall elect. Any
surplus of such cash or cash Proceeds held by the Lead Purchaser and remaining
after payment in full of all the Secured Obligations shall be paid over to the
Grantor or to whomsoever may be lawfully entitled to receive such surplus. The
Grantor shall remain liable for any deficiency if such cash and the cash
Proceeds of any sale or other realization of the Collateral are insufficient to
pay the Secured Obligations and the fees and other charges of any attorneys
employed by the Lead Purchaser to collect such deficiency.



--------------------------------------------------------------------------------

 
 

(d)                If the Lead Purchaser shall determine to exercise its rights
to sell all or any of the Collateral pursuant to this Section, the Grantor
agrees that, upon request of the Lead Purchaser, the Grantor will, at its own
expense, do or cause to be done all such acts and things as may be necessary to
make such sale of the Collateral or any part thereof valid and binding and in
compliance with applicable law.

12.               No Waiver and Cumulative Remedies. The Lead Purchaser shall
not by any act (except by a written instrument pursuant to Section 14), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. All rights
and remedies herein provided are cumulative and are not exclusive of any rights
or remedies provided by law.

13.               Security Interest Absolute. All rights of the Lead Purchaser
and the other Secured Parties and liens and security interests hereunder, and
all Secured Obligations of the Grantor hereunder, shall be absolute and
unconditional irrespective of:

(a)                 any illegality or lack of validity or enforceability of any
Secured Obligation or any related agreement or instrument;

(b)                any change in the time, place or manner of payment of, or in
any other term of, the Secured Obligations, or any rescission, waiver, amendment
or other modification of the Senior Notes, this Agreement or any other
agreement, including any increase in the Secured Obligations resulting from any
extension of additional credit or otherwise;

(c)                 any taking, exchange, substitution, release, impairment or
non-perfection of any Collateral or any other collateral, or any taking,
release, impairment, amendment, waiver or other modification of any guaranty,
for all or any of the Secured Obligations;

(d)                any manner of sale, disposition or application of proceeds of
any Collateral or any other collateral or other assets to all or part of the
Secured Obligations;

(e)                 any default, failure or delay, wilful or otherwise, in the
performance of the Secured Obligations;

(f)                  any defense, set-off or counterclaim (other than a defense
of payment or performance) that may at any time be available to, or be asserted
by, the Grantor against the Secured Party; or

(g)                 any other circumstance (including, without limitation, any
statute of limitations) or manner of administering the Loans or any existence of
or reliance on any representation by the Secured Party that might vary the risk
of the Grantor or otherwise operate as a defense available to, or a legal or
equitable discharge of, the Grantor or any other grantor, guarantor or surety.



--------------------------------------------------------------------------------

 
 

14.               Amendments. None of the terms or provisions of this Agreement
may be amended, modified, supplemented, terminated or waived, and no consent to
any departure by the Grantor therefrom shall be effective unless the same shall
be in writing and signed by the Lead Purchaser and the Grantor, and then such
amendment, modification, supplement, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which made or given.

15.               Addresses For Notices. All notices and other communications
provided for in this Agreement shall be in writing and shall be given in the
manner and become effective as set forth in the Senior Notes, and addressed to
the respective parties at their addresses as specified on the signature pages
hereof or as to either party at such other address as shall be designated by
such party in a written notice to each other party.

16.               Continuing Security Interest; Further Actions. This Agreement
shall create a continuing First Priority lien and security interest in the
Collateral and shall subject to Section 17, remain in full force and effect
until payment and performance in full of the Secured Obligations.

17.               Termination; Release. On the date on which all Secured
Obligations have been paid and performed in full and all commitments of the
Secured Parties to lend or make any extensions of credit shall have terminated,
the Secured Party will, at the request and sole expense of the Grantor, (a) duly
assign, transfer and deliver to or at the direction of the Grantor (without
recourse and without any representation or warranty) such of the Collateral as
may then remain in the possession of the Lead Purchaser, together with any
monies at the time held by the Lead Purchaser hereunder, and (b) execute and
deliver to the Grantor a proper instrument or instruments acknowledging the
satisfaction and termination of this Agreement.

18.               Governing Law; Jurisdiction. This Agreement and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement (except, as
to the Senior Note, as expressly set forth therein) and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
laws of the State of New York, without regard to the conflicts of law provisions
of the State of New York, or of any other state. EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY AND ALL RIGHTS TO TRIAL BY JURY IN CONNECTION WITH ANY CLAIM, ACTION, SUIT
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. TO
THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY AGREES
THAT ANY SUCH CLAIM, ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN ANY NEW YORK
STATE COURT OR UNITED STATES DISTRICT COURT SITTING IN THE

 



--------------------------------------------------------------------------------

 
 

CITY OF NEW YORK AND WAIVES ANY OBJECTION TO THE VENUE OF THE AFORESAID COURTS.

19.               Assignment. This Agreement shall (i) be binding upon the
Grantor, its respective successors and assigns and (ii) inure, together with the
rights and remedies of the Lead Purchaser and other Secured Parties hereunder,
to the benefit of the Lead Purchaser and the other Secured Parties and each of
their successors, transferees and assignees; provided that the Grantor may not
assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Lead Purchaser. No other
Persons (including any other creditor of the Grantor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing clause (ii), the Lead Purchaser may assign or
otherwise transfer any indebtedness held by it that is secured by this Agreement
to any other Person who at the time of such assignment, holds the majority of
the outstanding principal balance of the Senior Notes, and such other person
shall thereupon become vested with all the benefits in respect thereof granted
to the Lead Purchaser herein.

20.               Severability. Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable, all other provisions
shall remain effective and binding on the parties hereto.

21.               Counterparts; Entire Agreement. This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or in electronic (i.e., "pdf" or "tif") format shall be
effective as delivery of a manually executed counterpart of this Agreement. This
Agreement constitutes the entire contract among the parties with respect to the
subject matter hereof and supersede all previous agreements and understandings,
oral or written, with respect thereto.

 

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

COUPON EXPRESS, INC.,
as Grantor

 

 

By_____________________

 

Name:

Title:

Address for Notices:

 

 

 

 

____________________, as collateral agent
for the Secured Parties

 

By_____________________

 

Name:

Title:

Address for Notices:

 

 

854402



--------------------------------------------------------------------------------

